                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

BILLY J. ESS,                                               )
                                                    )
               Plaintiff,                           )
                                                    )
vs.                                                 )       Case No: _____________________
                                                    )       Division No.: ______
THOMPSON COMPANIES INC,                             )
and                                                 )
TRIANGLE TRUCKING CORPORATION                       )
                                                    )
                       Defendant.                   )
                                                    )
Service Information:                                )
3614 West Arrow                                     )
Marshall, MO 65340                                  )


                                         COMPLAINT

       COMES NOW the Plaintiff Billy J. Ess, by and through his attorney, Matt Uhrig of the

Law Office of Matt Uhrig, LLC, and for the Plaintiff’s Petition against Defendants Thompson

Companies Inc and Triangle Trucking Corporation (hereinafter referred to as the Defendants)

state as follows:

                                         I. SUMMARY

       This is a simple failure to pay overtime case. Defendants employed the Plaintiff as a truck

driver in Defendant’s intra-state delivery operation. Defendants have never paid Plaintiff

overtime pay as required by the Fair Labor Standards Act (“FLSA”).




                                                                                                1

           Case 4:20-cv-00102-JTM Document 1 Filed 02/12/20 Page 1 of 6
       The Defendants paid the Plaintiff a flat fee per week, with no overtime, regardless of the

number of hours worked in excess of 40 hours during the week. The failure to pay the Plaintiff

at one-and-one half times his regular rate for hours over forty in a workweek is a plain, simple

violation of the FLSA.

       Plaintiff does not fall under the FLSA exemption for motor carriers, as all routes driven

by the Defendant’s truck drivers were within the State of Missouri. The drivers did not cross

state lines, and, in fact, all routes were within a 10 mile radius of Marshall, Missouri.

       For these reasons, Plaintiff seeks unpaid wages, liquidated damages, attorney fees, and all

other relief permitted.

                                II. JURISDICTION AND VENUE

       1. This Court has original jurisdiction to hear this complaint and to adjudicate the claims

stated herein under 28 U.S.C. § 1331, this action being brought under the Federal Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). Venue is proper because a substantial part of

the events or omissions giving rise to the claim occurred in this District, and Defendants are

subject to personal jurisdiction in Missouri.

                                           III. PARTIES

       2. Defendant Thompson Companies Inc. is an employer within the meaning of FLSA, 29

USC § 203(d), and exercised ownership and operational control over Plaintiff concerning his

employment.

       3. Defendant Thompson Companies Inc. d/b/a Triangle Trucking Co. is an employer

within the meaning of FLSA, 29 USC § 203(d), and exercised ownership and operational control

over Plaintiff concerning his employment.



                                                                                                     2

           Case 4:20-cv-00102-JTM Document 1 Filed 02/12/20 Page 2 of 6
       4. Plaintiff Ess is a resident of Missouri and worked as a driver for Defendants.

                               IV. CLASS ACTION ALLEGATIONS

       5.        Plaintiff brings this action on behalf of himself and the members of a class

comprising of:

     All persons employed by Defendants during the past five years in a non-exempt job

     position. Defendants did not pay overtime to any non-exempt employees and as such they

     have all been deprived of overtime payments and lost wages.

       6.        Excluded from the class are Defendant, as well as Defendant’s officers, and

directors. Plaintiff reserves the right to amend the definition of the class if discovery or further

investigation reveals that the class should be expended or otherwise modified.

       7.        Numerosity and impracticality of joinder.​ The class members are so numerous

that joinder of all members is impractical. The class members are easily and readily identifiable

from information and records in Defendant’s possession, custody, or control, or records in the

possession of the Missouri Division of Employment Security or Department of Revenue.

       8.        Commonality and predominance.​ There are common questions of law and fact

that predominate over any questions affecting the individual members of the class.

       9.        Typicality.​ Plaintiff’s claims are typical of the claims of the other class members

because all claims are governed by the FLSA.

       10.                  ​ laintiff will fully and adequately protect the interests of the other
                 Adequacy.​ P

members of the class and have retained class counsel experienced and qualified in prosecuting

class actions, and other forms of complex litigation. Neither Plaintiff nor his counsel have

interests that conflict with the interests of the other class members.



                                                                                                       3

            Case 4:20-cv-00102-JTM Document 1 Filed 02/12/20 Page 3 of 6
       11.     Superiority.​ A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy because, among other things: it is economically

impractical for class members to prosecute individual actions; prosecution as a class action will

eliminate the possibility of repetitious and redundant litigation; and, a class action will enable

claims to be handled in an orderly and expeditious manner. The benefits of the class mechanism,

including providing injured persons or entities with a method for obtaining redress on claims that

might not be practicable to pursue individually, substantially outweigh any difficulties that may

arise in the management of this class action.

                                  V. FACTUAL ALLEGATIONS

       12. Plaintiff began working for the Defendants in 1982.

       13. Plaintiff worked for Defendants as a truck driver.

       14. Plaintiff was paid a flat salary per week regardless of the number of hours worked.

       15. Plaintiff regularly worked in excess of forty hours in a workweek.

       16. Defendants failed to pay Plaintiff one-and-one-half times the regular rate of pay for

each hour worked over forty in a workweek.

       17. Plaintiff is not exempt from the FLSA because the Plaintiff’s daily truck routes were

strictly within the state of Missouri, and Plaintiff should be compensated for appropriate

overtime.

       18. Furthermore, Plaintiff is not exempt from the FLSA because the daily truck routes of

all​ drivers for the Defendants were strictly within the state of Missouri.

       19. These practices violate the provisions of the federal Fair Labor Standards Act, 29

U.S.C. § 201 et seq. As a result of these unlawful practices, Plaintiff suffered a loss of wages.



                                                                                                      4

            Case 4:20-cv-00102-JTM Document 1 Filed 02/12/20 Page 4 of 6
        20. Defendants showed reckless disregard for the fact that their failure to pay Plaintiff

appropriate overtime compensation was in violation of the law.

        21. All conditions precedent to the filing of this suit have been satisfied.

                                         VI. JURY DEMAND

        22. Plaintiff exercises the right to a jury.

                                    VIII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands:

        23. Judgment against Defendants for an amount equal to Plaintiff’s unpaid back wages at

the applicable overtime rate for each hour worked over forty;

        24. Judgment against Defendants that their violations of the FLSA were willful;

        25. An equal amount to the wage damages as liquidated damages;

        26. To the extent that liquidated damages are not awarded, an award of prejudgment

interest;

        27. All costs incurred and reasonable attorney’s fees for prosecuting these claims;

        28. Leave to add additional Plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court;

        29. Leave to amend to add claims under applicable state laws; and

        30. For such further relief as the Court deems just and equitable.




                                                                                                    5

            Case 4:20-cv-00102-JTM Document 1 Filed 02/12/20 Page 5 of 6
                                Respectfully submitted,


                                /s/ Matthew B. Uhrig
                                Matthew B. Uhrig, #49750 MO
                                Law Office of Matt Uhrig, LLC
                                501B South Henry Clay
                                P.O. Box 640
                                Ashland, Missouri 65010
                                (P) 573-657-2050
                                (F) 573-657-2051
                                (E) Matt@MUhrigLaw.com




                                                                6

Case 4:20-cv-00102-JTM Document 1 Filed 02/12/20 Page 6 of 6
